OFFICE   OF THE AtTORNEY    GENERAL   OF TEXAS
                     AUSTIN
                                               :




                                         reoeltedand oar*
                                        ote rrom your re-




                                 oltillanderense
                                 0r an air raid




wlor Hoepita ror proaeeslog. A unit ~111 be
preparedfrom approximately one pint of blood.
ft 18 plaxuw to st0m-3rirty units at eaah one 0r
the thrse hospitals.
     *The um to which the preparedplasmawill
be put would be the generalreller or aidlian
HonorableRalph LOg?%k,
                     PagO 2:


    ohaualtIes,In the event of a bombing ratd on the
    oity.  &A the svent of suoh dfsaster, 'thesupply
    or plemm would presunkablbe used.rorall persoim
    b&red regardlessof thef'TtlnMoIa1 staudlng.
    The see would be determined by Mnergenopneoessity
    rather than iinanofel  abilityi

           %ur .offloeis respeotfully reqaested to @-
    T&M whethe+  Tom breei.Gowty   oaa LaWel4~rgsod
    (IUY flirehundredto one thousanddollarsfor the
    pxymration 0r this plasma.
         *I attaohheretoa brler oltatlonor authori-
    tbb end .~~~ou8sion
                      on this question~aesome assist-
    anoe fn d~termlnine,
                      this questIon."
           we quote rrfmiyour briei-esr0ii0wist
        %rtiole 5, Seotion18,0? the Constitutionor
    Texas, eroatingthe ocmmlmsloners~
                                    oourt,reads In
    part   as     r0g0w8t
         “‘. w :,oountyoommlssioners so ohosenwith
      the oountp~judge as prealding orrloershall
      eompoeb~tneocmnty oozo&mlonerut ooart uhloh
      till exerohe suoh power8and 'juri8dlot~on over
      all oountybaelnes8aa la oonierred by this
      ConstitutionaOd the laws ot the State;or as
      siaybe hereafterpreaorlbed.*
    It  is a well settledprlnoipleof law that the oom-
    0i88iOBer8’      00th   doe8   BOt   haYe   My   tlUthOPity   8X-
    oept that whloh is expre86ly or impliedlyconferred
    apon it by law..Edwards OoOnty78* ~ennioga,   33
    8. W. 585)11 TOG Jut., p. 564.

          "Aeiole 2351,Vernon’s   Ann. Cioil st., speol-
    iis8 the.generalpowers and datles of the eommlr-
    810ners8 oost. ,In additionto the generalpowers
    there enumer8tsd,there are rarloos apeolal powers
    enumeratedin the statute8   whioh hare been passsd
    from time to time. The oommIssloners*   oourt Is
    authorizedta iurnlshrir0 protectionIn rire right-
    ing equipment.
                                                                     ,,   ..--
                                                                                 ‘. 5*2B


                                                                 .


      *&tloie   l&4$,    Vernon*8    Ann.    Ol-rilSt., per-          : ‘-
mlt8’t&e ‘oqileaiciners~     oourt   ‘to    apgiropriete   end
~expendmoney rron:%&e-general rovenue8or it8 OOM-
              behalfor pablfohealth aud sexme-
ty ror and ia.,
tion with&  ite oouBty*'
      UPtio&e-58C4 mthoripee the ,Oomd8doners~                                       '~
oouxtt to appmpriate not exOeedios.oae     handreddol-
lam per motif&*or erpeMe8 ‘in bonpeotkbnwith thd
admiihtrat~v8Pnitsd the~lfetioaal      &xi&; and Art-
iOle  $@&a   n,OvidW   iOr the approptiation   by oow
ab8h~mrr~   ‘o dr t8 %o,derreylx p en8e ror eq uip ment,
a~?~~ti~(l~ eto.,~ for   the TeXa8   DeieMe     ChaibL     Bone
                   8eaL fjoerpre8rily’eorer
or:'tb880~provi8ion8                        .the
exphndttard         for the puPpobe$A the manuez
              of, fad8                                                       .
h8PdB qM8$$Onedr Ii the OOld8dOni~a'      ooart
then:has qutlqr~tyat all to 80 expend money on e
blood ple8iga
            bank, it ~mustbe rrctmth6 *plied au-
thorityfound in some of the above mentionedstet-                                           I
ute8 or 00nstitlit10Mlprc4vlsions~
      ~Weottdn11, Artiole2351,Yeraon'8.Ana.Civil.                                          ,
St., 8t4tes $h8t t_bO OOl8mi88iOll828  OOUe  8hhaLl
1 . . .rprovfda
              $or the 8uPpePt    Oi..pfiupera
                                            and idiot8
8nd~lrmatlo6;.asomgnot  be ad&Wad Into the lunatlo                                         .$--
a8ylum   rwident8    of their   oount* who, are unable to
euppo& thefmelves. By tha .term.~*Asldentm  ‘asused
here&   it Ie meant a person who ha8 ,beena bona
fide InhabitantOr the OOUB~~'BO~le88 t&n SiX
m&he   end -of@he 8tate not less than one year.’
     *The oouH.85x1ocnstrutngthe above statute
hate held the ~sommlsmloner8~oourt to ham the au-
thorityto supplyhoospltalfeetlon  to Indigentoiti-
Zen8 of its oounty. In tho oa5e 0r WllleayOounty
Y84 Valley BttptittEO8pitti,G&v. hpp., 29 S.,W.
 (2d),&56,the Coat held that ootwtLeeare not lla-’
ble a8 a Ipatteror ooar8e for aedioaland hO8pItti
b&l18 or am iajuredpomon leaoiagno estate. In
this ease the oourta&song&y tit-ted that neither
the eoauty.$id@ nor en ind%dduaI.oommiaaioner
w&s alothedwith authority  to bind the oounty to
any agreement~made by nroh judge or oomodmaloner,
aotIng indiridrutlly,to pay for servioesrendered
HonorableRalph logan;Page.4


    a paqpcrri 8Qtj that.it58 ndoeaselry the,tthe oonmla-
    sloner8'ooqt a8 a body e0t.h determlnl~ the
    neoesrsity r0s support&van muper8.
           *The OplBfOh 0i’pu.rdepartment,Ho. O-4529,
    rendered   od;Apxi$i 23, 19b2, holdlagthat the county
    ha8 no authOrf~ to oontribute      funde to and ‘slrpport
    and malntalii a#xoifloe or DQeotor     of ClrIlIanDe-
    .ren8?,apwntly, at lea84 ;tPterentiekly,~      prohIb-
    its  ,the expenditureor ruud8 ror the preparation
    or blood~plafma~sinoe    the ~projeot la deeorlbeda8
    oI+illkndefense. The uss’oi.thepleaga,however,
    regardleqs.o$   label. aitisetl to t&e pk?m,.rhould de-
    te2miBeits l&+l~ty. fi.‘ths       prepared plasmawore
    ~umbdsolely$o ‘propida ~medioeloara,’   and treatment
    r0r ~$ndlgen$e’ and paupers,arter
    been 80~dete~d        by the
    18 4WUIQO~:'t~t    the O@lIlty
    the preparationor eaoh plaanla,
                 .,..
           “A8 the plan i8 presented thd U8.e or the plamra
    would not be restriotedto Ind&ents 6x08 t to the
    extentthat.;- oftieen eerloulrly      ‘f&red % a bomb-
    ing raid &ld Qe oleselrledae.an MUgart. From
    a praotioalpoint or tier, 8uah an injured parson
    oould very.reesonably    be olassliieda8 a member or
     tha indigent olas8,but this oonoluadonIs based
     @sly on,probebIlIty,      awl 18 entirelyapeouhtive.
    In order ror the plasma auppX~ to be of value to the
     oommunltpin time oi disaster,It would have to be
    administered   ta any personwhose injuriesindioated
    8Uah   MdfOd     treatment   in   (111 @iUergeXiojr,   dthout   rb
    gard   to his   rinenaiel    standIng.
         *Slnoe thereneema to be LU,statuterrpeoiflkel-
    ly authoriziog any expendituretor tha purpoee:of
    .preparing ~bloodror e blood plemuabank, and there
    aeeme to be no etatote,rratt whioh 8uoh powers oan
    beineaessarilyImpliedroom those expresdlygranted,
    it would appear that  the oomai6sIoners’ oourt ie
    withouteuthorItyto appropriatefund6 ror the pro-
    jeot as plsnned.”
         There Is no statutespe~If&oalZy aathorlzIngthe
expenditureor countyrunds r&r the purposementionedIn your
letter. It is our opinionthat you have oorreotlydetermined
that   there ie no   at&tote    froarbioh   sooh   pa&e   oan   be noow-
sarilyLsplZebX.
           Undn the raatr etatedand under thsauthorities
olted ln opinion Ro. 6-&%9 Of th%S department, a oopy Of whioh
is enolosed herwith, we NepeatfUllg         M8wet PmOr qUe8tion in
She zi&atLte,
    -
              lil8 wish to explW88 oyr eppreo$etlon ior th+exoelleat
brlei ,&tted:
                    : ,,
                        ~. .,                 Verytnalyyours




WJFrmp
?hX3..




         AT.!CORNEYG-          OF 9!XXAs